Opinion issued November 24, 2020




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-20-00317-CR
                           ———————————
          EX PARTE JAMES EDWARD DEMAIO, APPELLANT



                 On Appeal from County Court at Law No. 2
                        Williamson County, Texas1
                     Trial Court Case No. 19-2204-CC2


                         MEMORANDUM OPINION

      Appellant, James Edward DeMaio, proceeding pro se, attempts to appeal

from the trial court’s order denying his application for writ of habeas corpus,




1
      Pursuant to its docket equalization authority, the Supreme Court of Texas
      transferred this appeal to this Court. See Misc. Docket No. 19–9120 (Tex. Dec.
      20, 2019); see also TEX. GOV’T CODE § 73.001 (authorizing transfer of cases).
signed on March 2, 2020. Appellant filed a notice of appeal on April 2, 2020.

Appellee, the State of Texas filed a motion to dismiss for lack of jurisdiction.

      We cannot exercise jurisdiction over an appeal without a timely filed notice

of appeal. See TEX. R. APP. P. 26.2(a); see also Castillo v. State, 369 S.W.3d 196,

198 (Tex. Crim. App. 2012) (citation omitted); Olivo v. State, 918 S.W.2d 519, 522

(Tex. Crim. App. 1996). Appeals of orders denying criminal habeas corpus relief

also require timely notices of appeal. Ex parte Nelson, 01-17-00152-CR, 2017 WL
1149214, at *2 (Tex. App.—Houston [1st Dist.] Mar. 28, 2017, no pet.) (mem. op.,

not designated for publication); Ex parte Alali, No. 01–15–00796–CR, 2015 WL
6949240, at *1 (Tex. App.–Houston [1st Dist.] Nov. 10, 2015, no pet.) (mem. op.,

not designated for publication). A defendant’s notice of appeal is timely if filed

within thirty days after the date sentence is imposed or suspended in open court or

within ninety days after that date if the defendant timely files a motion for new

trial. TEX. R. APP. P. 26.2(a); see Bayless v. State, 91 S.W.3d 801, 805 (Tex. Crim.

App. 2002); Lair v. State, 321 S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.]

2010, pet. ref’d). Therefore, appellant’s notice of appeal was due April 1, 2020.

      Accordingly, we grant appellee’s motion to dismiss and dismiss the appeal

for want of jurisdiction. See TEX. R. APP. P. 43.2(f). We dismiss all pending

motions as moot.




                                          2
                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Lloyd and Kelly.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3